DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Applicant’s arguments filed 20 May 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Priority
The instant application claims priority as a CONTINUATION to the following applications: US 16/437726 filing date 6/11/19; US 16/430015 filing date 6/3/19; US 16/414213 filing date 5/16/19; US 16/402098 filing date 2/14/19; US 16/276235 filing date 2/14/19; US 15/187661 filing date 6/20/16; US 13/080616 filing date 4/5/11.  Priority to these applications as a CONTINUATION is GRANTED based on Applicant’s arguments filed 4 November 2020 showing support for the instantly claimed invention.  However, the provisional application to which the instant application claims priority as a CONTINUATION, US 61/321124 filing date 4/5/10, does not incorporate by reference US PG Pub 2008/0220434, on which Applicant relies for support for the instantly claimed invention.  As such, the instant application is considered a CONTINUATION-IN-PART of the provisional US Application 61/321124.  For the purposes of prior art, the effective filing date of the claimed invention is 5 April 2011.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 6-15, 17-20, 22-30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites a plurality of probes comprising an antibody that specifically binds a target protein of the tissue section and multiple labeling moieties conjugated to the antibody, wherein each of the multiple labeling moieties comprises a chelated metal.  The specification as originally filed and Thomas (US 2008/0220434), which is incorporated by reference, fail to provide support for multiple chelated metal labeling moieties conjugated to the antibody.  Applicant points to Thomas for support for this limitation.  Applicant states that support is found in paragraphs 38 and 43 of Thomas.  Paragraph 38 of Thomas states: “by increasing the number of photosensitizers linked to an antibody”.  Paragraph 43 of Thomas discloses that a chelated metal may be the photosensitizer.  Applicant asserts that since the photosensitizer of Thomas may be a chelated metal the disclosure provides support for multiple labeling moieties conjugated to the antibody.  
Thomas does not provide support for labeling moieties comprising a plurality of chelated metals.  Paragraph 43 of Thomas provides support only for the species of chelated metal illustrated in Fig. 1 (chelated aluminum) as a photosensitizer and does not provide support for the genus of any chelated metal being a photosensitizer.  Paragraph 38 provides support for multiple photosensitizers conjugated to an antibody, but not activatable molecules that are not photosensitizers.  
At paragraph 38, Thomas states: “In one embodiment, the present invention provides a target biomolecule that is in association with an activatable molecule (e.g., photosensitizer molecule, iron chelator molecule)” which implies that an iron chelate is not a photosensitizer molecule.  At paragraph 38 Thomas discloses that other types of activatable molecules besides photo-activated photosensitizers includes molecules that are chemically or electrically active (par. 38).  At paragraph 46, Thomas teaches that an iron chelate is activated using a reducing superoxide radical O-2- and hydrogen peroxide and produces free hydroxyl reactive groups, which indicates that chelated iron is chemically activatable, and thus, not a photosensitizer.  The chemically activated iron chelate taught by Thomas indicates that not all chelated metals are photosensitizers.  Therefore Thomas, and by extension the specification as originally filed, does not provide sufficient support for the genus of all chelated metals being photosensitizers and therefore does not teach multiple labeling moieties conjugated to an antibody, wherein the labeling moieties are any chelated metals.  
Given Thomas’ at paragraph 38 of an increased number of photosensitizers linked to an antibody the specification provides support only for multiple labeling moieties comprising chelated aluminum conjugated to an antibody.  
It is noted that in Thomas, only antibodies comprising labeling moieties that comprise photosensitizer molecules are subjected to the method step of directing radiation to the tissue section to perturb the labeling moieties.  As follows from the teachings of Thomas, only chelated aluminum is exposed to this radiation.  Chelated iron would be exposed to a chemical activation.  Therefore Thomas and the specification do not provide support for any chelated metal having radiation directed to the tissue section to perturb the labeling moieties when the chelated metal is not a photosensitizer.
The instant specification and Thomas also do not provide support for the step of detecting a target protein in a tissue section based on mass analysis of a detection moiety.  The specification relies on Thomas for teaching a method comprising: binding a plurality of probes comprising an antibody that specifically binds to a target protein of a tissue section having multiple moieties each comprising a photosensitizer conjugated thereto, directing radiation to the tissue section to perturb the photosensitizers, liberating a detection moiety from the probe and performing a mass analysis of the detection moiety.  The method taught by Thomas specifically detects molecules that are modified by activation of an activatable molecule (e.g. photosensitizer) based on mass analysis of a detection moiety.  The method of Thomas only detects biomolecules that have been modified during the step of perturbing the photosensitizers which modifies biomolecules that are in proximity to the target, either by directly interacting with the target and biomolecules that are proximal to, but not directly interacting with, the target (par. 10, 14 and 38).  The method of Thomas does not detect the target itself because the target is not modified (par. 14 and 38).  Thomas only teaches detection of the target using gene array technologies when the target is known (par. 10) and does not disclose detection of targets based on mass analysis.  Although not disclosed by Thomas, it is envisioned that detection of proteins directly complexed with the target protein (seen as the claimed probe) could indicate detection of the target protein by correlation.  However, Thomas also modifies and detects proteins that are proximal to, but not directly associated with, the target, which cannot be correlated with the detection of the target.  The target proteins in Thomas are not modified and therefore are not detected by mass analysis.  As such, the specification as originally filed does not teach or support detection of a target protein based on mass analysis of a detection moiety that is liberated from a probe.

Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are directed to the support in Thomas at paragraphs 38 and 46 for the limitation of multiple labeling moieties conjugated to the antibody, wherein each of the multiple labeling moieties comprises a chelated metal.  Applicant’s argument is not persuasive because at paragraph 38 Thomas provides support only for multiple labeling moieties comprising a chelated metal that is a photosensitizer conjugated to an antibody.  Thomas demonstrates, by the example of chemically activated chelated iron, that not all chelated metals are photosensitizers and therefore does not provide support for the genus of multiple labeling moieties each comprising any chelated metal conjugated to the antibody.  Thomas also does not provide sufficient support for that the target protein is detected based on mass analysis and instead only teaches detection of proteins in proximity to the target protein.
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641